On' Rehearing.
PER CURIAM.
In view of the urging in the Attorney ■' General’s brief on application for rehearing ' for guidance from this court on two questions, we extend the opinion briefly.
First, the brief professes to be in doubt as to whether the Deputy Solicitor for the Bessemer Division is “impeachable at all,” and second, if he is impeachable, “where in Jefferson County, the Defendant must be tried.”
The Deputy Solicitor for the Bessemer Division is subject to impeachment proceedings and may be removed from office by impeachment.
We stated in our opinion on original deliverance that “the correct place to file impeachment proceedings against, the defendant would be in the circuit court of the county in which he resides.” ft ■ appears that the State has already set the venue by initiating the proceedings in the Grand Jury of the Bessemer Division of the Jefferson County Circuit Court. That is where the defendant resides and peformed his official duties. That is where the impeachment proceedings should be filed. Tit. 41, §§ 182, 187, 189.
Opinion extended and application for rehearing overruled.
LAWSON, SIMPSON, MERRILL and COLEMAN, JJ., concur.
*707LIVINGSTON, C. J., and GOODWYN and HARWOOD, JJ., dissent.
The dissenting justices would have granted the application for rehearing, but do not dissent as to the matters treated in the extension of the opinion.